Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Applicant’s amendment on drawing, filed January 3, 2022, has been accepted.
Applicant’s amendment on the title, filed February 10, 2022, has been accepted.

The following is an examiner’s statement of reasons for allowance:
Cohen (US 2018/0315123) discloses a method of generating a graphical display for a stock where highs and lows of each time periods of a candlestick graph are displayed (Figure 2}.
Hackett (US 2015/0154700) (Figure 1-3), Kawamura (US 2013/0080312) (Figure 11} and Worlikar (US 2013/0066803) (Figure 3) all disclose similar structures in depicting stock price information.
The above references do not explicitly teach
displaying an open-close price line drawn from an open price to a close price of the time period wherein the open-close price line is counter-clockwise from a horizontal axis when the open price is less than the close price, and clockwise from the horizontal axis when the open price is greater than the close price, as per claims 1 and 15 and 18;

displaying (1) an open price line drawn horizontally from an open price at a start of the time period to perpendicularly connect with a bottom of a vertically drawn high-price line of a high price at a first time of the time period, and (2) a close price line drawn horizontally from a close price at an end of the time period to perpendicularly connect with a top of a vertically drawn low-price line of a low price at a second time of the time period, when determining that the low price occurred after the high price; and the charting engine generating and displaying (1) the open price line drawn horizontally from the open price at the start of the time period to perpendicularly connect with a top of a vertically drawn low-price line of the low price at the second time of the time period, and (2) the close price line drawn horizontally from the close price at the end of the time .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                             March 8, 2022